Citation Nr: 9913354	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  97-19 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle injury.

2.  Entitlement to service connection for a lung disorder.

3.  Entitlement to service connection for a right leg/foot 
disability.

4.  Entitlement to service connection for diabetes mellitus, 
with retinopathy.

5.  Entitlement to service connection for hypertension, with 
subsequent cardiac catheterization.

6.  Entitlement to service connection for obesity. 

7.  Entitlement to service connection for multiple joint 
arthritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The appellant had active service from July 1953 to July 1957, 
and inactive duty for training purposes from July 1957 to 
March 1970.  This case comes before the Board of Veterans' 
Appeals (Board) from a July 1996 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).

The issue of entitlement to service connection for a right 
leg/foot disorder is addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The appellant's current left ankle disorder is not 
related to service.

2.  There is no medical evidence showing a nexus between any 
current lung disorder and active military service.

3.  There is no medical evidence showing a nexus between the 
appellant's current diagnosis of diabetes mellitus with 
retinopathy disorder and active military service.

4.  Competent evidence showing a nexus between the 
appellant's current diagnosis of hypertension and his active 
military service is not of record.

5.  Obesity is not a disability or disease for which service 
connection is available and there is no medical evidence that 
the veteran currently has an underlying disability related to 
active service which accounts for obesity. 

6.  Competent evidence showing a nexus between the 
appellant's current diagnosis of multiple joint arthritis and 
his active service is not of record.


CONCLUSIONS OF LAW

1.  Residuals of a left ankle injury did not result from 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).

2.  The claim of entitlement to service connection for a lung 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  The claim of entitlement to service connection for 
diabetes mellitus, with retinopathy, is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

4.  The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

5.  The claim of entitlement to service connection for 
obesity is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

6.  The claim of entitlement to service connection multiple 
joint arthritis is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (1996); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  

The appellant is seeking service connection for residuals of 
a left ankle disability, a lung disorder, diabetes mellitus 
with retinopathy, hypertension, obesity, and multiple joint 
arthritis.  It is necessary to determine if he has submitted 
a well-grounded claim with respect to each issue. 

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Moreover, 
in the case of arthritis, hypertension, and diabetes 
mellitus, service connection may be granted if such disease 
is manifested in service, or manifested to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  Id.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  Id.  

A.  Left ankle

The appellant's service medical records reveal he was treated 
for a sprain of the left ankle during service and was 
provided crutches for ambulation.  At the appellant's June 
1957 separation examination, clinical evaluation of the lower 
extremities revealed a slight limitation of inversion and 
eversion of the left ankle.  The diagnoses included minimal 
stiffness of the left ankle.

Periodic examinations in November 1961 and June 1964 during 
the appellant's service in the Coast Guard Reserve show no 
complaints or treatment for a left ankle disability.  On both 
examination, the evaluations of the lower extremities were 
normal.  At a November 1969 examination to determine the 
appellant's qualification for retention in the Coast Guard 
Reserves, there were no complaints, findings, or diagnoses of 
a left ankle disability.  The evaluation of the lower 
extremities was normal.  In February 1970, the Coast Guard 
Reserve determined that the appellant was not physically 
qualified for retention due to his weight. 

At a May 1996 VA examination of the joints, the appellant 
complained of pain in both ankles and feet.  He reported that 
during service he fell about 15 feet and injured his left 
ankle.  On evaluation, range of motion exercises of the left 
ankle were 5 degrees of dorsiflexion and 40 degrees of 
plantar flexion.  No swelling or erythema was noted, and the 
left ankle was stable to varus and valgus stress and anterior 
and posterior drawer testing.  X-rays revealed arthritic 
changes in the left ankle.  The examiner noted that the 
appellant sustained an injury to his left ankle during 
service and now had arthritic changes which may be post 
traumatic in nature.  However, the examiner further opined 
that the appellant has arthritic changes in multiple joints 
and stated that it was conceivable that he would have 
developed arthritic changes without any previous trauma to 
the left ankle.

In a May 1996 VA rheumatology examination, a rheumatologist 
noted that although there was some tenderness in the ankle on 
evaluation, the range of motion of the left ankle was good.  
The rheumatology reviewed the earlier joint examination and 
x-ray findings and determined that the appellant has 
degenerative joint disease of his left ankle, which was 
related to his obesity. 

The VA examiner's indication of a possible relationship of 
degenerative changes in his left ankle to the left ankle 
sprain during service provides a nexus for the appellant's 
current disorder to his injury in service.  Thus, the Board 
finds that the appellant's claim for service connection for 
residuals of a left ankle injury is well grounded.  The Board 
has reviewed the probative evidence of record including the 
appellant's medical records and statements on appeal.  The 
clinical record establishes that the appellant was diagnosed 
with a left ankle sprain during service, and limitation of 
motion of the left ankle with stiffness was noted at his June 
1957 separation examination.  While the May 1996 VA joint 
examination raises the possibility of a relationship between 
the appellant's injury in service and his current arthritic 
changes in the left ankle, it also indicates that the current 
arthritic changes in the left ankle are similar to the other 
arthritic changes in the joints, and simply the result of the 
appellant's age.  The Board finds the subsequent May 1996 
rheumatology examination more probative.  The rheumatologist 
reviewed the previous joint examination and x-rays, and 
determined that the appellant's degenerative joint disease of 
the left ankle was related to his weight.  Thus, the Board 
concludes that the preponderance of the evidence is against 
the appellant's claim for service connection for residuals of 
an injury of the left ankle.
 
B.  Lung Disorder

Service medical records do not reveal that the appellant 
complained of, was treated for, or was diagnosed with 
exposure to welding fumes or shortness of breath during 
active service.  At the appellant's June 1957 separation 
examination, the clinical evaluation of the appellant's lungs 
and chest was normal.

At a May 1996 VA examination, the appellant reported that he 
was exposed to welding fumes for about 34 days with minimal 
ventilation during service, and has also been exposed to 
asbestos.  The appellant complained of shortness of breath 
after walking approximately 100 yards and reported that 
although in the past he had a problem with hyperventilation 
and blacking out, but that this had not occurred for 10 
years.  It was noted that by controlling his excitement, the 
appellant had not had recent problems with this.  On 
evaluation, it was noted the appellant was very obese and had 
a history of hypertension and non-insulin dependent diabetes.  
The lungs were clear to auscultation and percussion.  
Contemporaneous chest x-rays were normal except for a small 
opacity superimposed over one of the ribs.  On a May 1996 VA 
cardiac evaluation, the examiner remarked that it was his 
opinion that the appellant's dyspnea was most likely 
secondary to his severe obesity, with restrictive lung 
physiology.    

The appellant's claim for service connection for a lung 
disorder is not well grounded.  The appellant is competent to 
report that on which he has personal knowledge, that is what 
comes to him through his senses.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, the Court has held that where the 
issue involves medical causation, competent medical evidence 
which indicates that the claim is plausible or possible is 
required to set forth a well-grounded claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  In the instant case, there 
is no competent medical evidence linking any current lung 
disorder, manifested by shortness of breath, to his active 
military service.  Therefore, the Board concludes that the 
appellant's claim for service connection for a lung disorder 
is not well grounded and is denied. 

C.  Diabetes Mellitus With Retinopathy

Service medical records do not reveal that the appellant 
complained of, was treated for, or was diagnosed with 
diabetes mellitus during active service or within one year 
thereof.  

Private medical records from October 1989 to March 1994 shows 
the appellant was treated for diabetes mellitus.  These 
records indicate that the appellant had a history of diabetes 
since 1986.  Private medical letters dated in April 1994 and 
May 1994 indicate a recommendation that the appellant retire 
given the his current symptoms of diabetes mellitus, 
including ocular symptoms, and the stress of his job.

At a May 1996 VA examination pertaining to diabetes mellitus, 
the appellant reported a history of diabetes for 
approximately 15 to 20 years, treated by oral hypoglycemic.  
The appellant reported laser surgery on both eyes as well as 
a lens implant on the right eye.  The appellant stated that 
he retired from his position in an engineering department for 
better management of his health.  The assessment was that the 
appellant had multiple medical problems primarily related to 
his diabetes and heart disease, as well as musculoskeletal 
problems.  It was noted that the appellant's diabetes was 
currently managed with two oral agents and he was considering 
starting insulin.  It was also noted that the appellant had 
been told that losing weight would help this disorder and he 
had done so.

A May 1996 VA neurology examination showed that the appellant 
had advanced peripheral neuropathy due to his diabetes 
mellitus.  It was noted that the peripheral neuropathy 
manifested itself with bilateral leg pain as well as 
proprioceptive loss with falls.  A May 1996 VA ophthalmology 
evaluation revealed pseudoaphakia in the right eye and severe 
non-proliferative diabetic retinopathy in both eyes.

The appellant's statement that his diabetes mellitus with 
retinopathy is related to his active service cannot serve to 
well ground the claim because he is not competent to make 
such an allegation, as this requires competent medical 
evidence which indicates that the claim is plausible or 
possible.  Caluza, 7 Vet. App. at 507; see also Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995); Edenfield v. Brown, 8 Vet. 
App. 384 (1995); Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993).  Here, there is no medical opinion of record 
indicating a nexus between the appellant's diabetes mellitus 
with retinopathy and his active service.  In view of the 
absence of that fact, his allegation that there is some 
relationship to active service is unsupported.  Therefore, 
the Board concludes that the appellant's claim for service 
connection for diabetes mellitus with retinopathy is not well 
grounded and is denied.  

D.  Hypertension

Service medical records do not reveal that the appellant 
complained of, was treated for, or was diagnosed with 
hypertension during active duty service.  At his July 1953 
enlistment examination, his blood pressure was 130/70.  In 
January 1957, the appellant's blood pressure reading was 
105/60.  At his June 1957 separation examination, his blood 
pressure was 128/64 and the evaluation of his vascular system 
was normal.

A November 1961 period examination during his service in the 
Coast Guard Reserve shows a blood pressure reading of 140/88, 
and the diagnosis was essential hypertension, controlled.  At 
a June 1964 re-enlistment examination in the Coast Guard 
Reserves, the appellant's blood pressure was 124/80 and there 
was no mention of hypertension.  In his November 1969 Coast 
Guard Reserve examination to determine qualification for 
retention, his blood pressure was 112/80 at rest.  It was 
noted that the appellant had mild hypertension.

In a May 1996 VA cardiovascular examination, the appellant 
reported that he was first diagnosed with hypertension while 
in the Coast Guard in 1954.  He reported that he has treated 
it with diet and has never required anti-hypertensive 
medication.  The appellant's past medical history of obesity 
and non-insulin dependent diabetes mellitus were noted.  On 
evaluation, the appellant's blood pressure was 120/80.  The 
examiner noted that as his current blood pressure was well 
controlled with no medications, and a diagnosis of 
hypertension could not be made.

Although the medical evidence of record first documents 
hypertension in November 1969, it is noted that the appellant 
was serving on inactive duty for training purposes at that 
time.  The law provides that service connection may be 
granted if the evidence establishes that an injury had its 
incurrence during a period of inactive duty training.  38 
U.S.C.A. § 101(24) (West 1991).  

Moreover, there is no competent medical evidence of 
hypertension at the current time.  In the absence of a 
current disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the Board 
concludes that the appellant's claim for service connection 
for hypertension is not well grounded and the claim is 
denied. 

E.  Obesity

A major difficulty with this issue in establishing a well 
grounded claim for service connection for obesity is that 
veteran is essentially claiming service connection for a 
symptom, obesity, rather than for an underlying disability or 
disabilities which may be causing the symptom.  The Board 
would emphasize that obesity, per se, is not recognized as a 
disability within the meaning of applicable legislation; 
indeed, the Board has found no authority in VA regulations 
which would permit an allowance of service connection for 
obesity.  See 38 C.F.R. § 3.303(c).  Moreover, there is no 
disease or injury which occurred during service to which the 
appellant's obesity may be attributed.  In the absence of 
evidence of a current disability for VA purposes, there is no 
basis for a grant of service connection for obesity in the 
instant case.

F.  Arthritis

Service medical records do not reveal that the appellant 
complained of, was treated for, or was diagnosed with 
arthritis during active duty service.  At his June 1957 
separation examination, the evaluation of the musculoskeletal 
system was normal.  Additionally, arthritis was not shown to 
a compensable degree within one year of service discharge.

At a May 1996 rheumatology examination, the appellant gave a 
history of injuring his feet in a fall during service.  He 
again complained of pain in his feet, ankles, and tibial 
bones.  On musculoskeletal evaluation, there was full range 
of motion of all the joints with no gross deformities or 
effusions.  Kyphosis of the dorsal spine and bilateral knee 
crepitus were noted.  There was also some tenderness on 
examination of the ankles, but there was good range of 
motion.  After reviewing the joint examination and x-rays, 
the rheumatologist opined that the appellant had degenerative 
joint disease of his hips, knees, ankles, and feet and that 
this was related to his weight.  According to the 
rheumatologist, the diffuse and extension of his degenerative 
joint disease suggests a diagnosis of diffuse idiopathic 
skeletal hyperostosis.   It was also noted that the appellant 
had motor neuropathy, proximal neuropathy, and poly-
radiculopathy secondary to his diabetes mellitus.

The appellant's statement that his arthritis is related to 
his active service cannot serve to well ground the claim 
because he is not competent to make such an allegation, as 
this requires competent medical evidence which indicates that 
the claim is plausible or possible.  Caluza, 7 Vet. App. at 
507; see also Robinette v. Brown, 8 Vet. App. 69, 77 (1995); 
Edenfield v. Brown, 8 Vet. App. 384 (1995); Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Here, there is no medical 
opinion of record indicating a nexus between the appellant's 
arthritis and his active military service.  In view of the 
absence of that fact, his allegation that there is some 
relationship to active service is unsupported.  Therefore, 
the Board concludes that the appellant's claim for service 
connection for arthritis is not well grounded and the claim 
is denied.  


ORDER

Service connection for a left ankle disability, a lung 
disorder, diabetes mellitus with retinopathy, hypertension, 
obesity, and multiple joint arthritis is denied.


REMAND

The veteran contends that service connection for a right 
leg/foot disorder is warranted.  A rating decision dated in 
July 1996, denied this claim, and by a notice of disagreement 
received by the RO in February 1997, the veteran initiated an 
appeal to the Board with regard to this matter.  38 U.S.C.A. 
§ 7105(a), (d) (West 1991) (appellate review will be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is 
furnished); 38 C.F.R. §§ 20.200, 20.201 (1998).  Although a 
statement of the case was issued with respect to the other 
claims for which the veteran had initiated an appeal, the 
issue of entitlement to service connection for a right 
leg/foot disorder was not addressed.  38 C.F.R. §§ 19.29, 
19.30 (1998).

Accordingly, this issue is remanded to the RO for the 
issuance of a statement of the case with regard to the issue 
of entitlement to service connection for a right leg/foot 
disorder.  The statement of the case must include a summary 
of the applicable laws and regulations, with appropriate 
citations, and a discussion of how such laws and regulations 
affect the determination.  The appellant should be notified 
of his appellate rights, and if he wishes the Board to 
consider this issue, a timely substantive appeal must be 
filed.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court) has stated that compliance by the 
RO is neither optional nor discretionary.  Where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268 (1998).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1998) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the regional offices to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  No 
action is required by the veteran until he receives further 
notice; however, he may present additional evidence or 
argument while the case is in remand status at the RO.  Cf. 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 

